PER CURIAM.
Trabón Marion appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. The trial court denied relief, and cheeked the box on the form order indicating that the denial occurred after an evi-dentiary hearing. The State reports, however, that there was no evidentiary hearing and this entry on the order is a clerical error. Accordingly, we treat the appeal as an appeal from an order summarily denying postconviction relief. See Fla. R.App. P. 9.141(b)(2).
Upon consideration of the record now before us and the file in defendant-appellant Marion’s direct appeal, Marion v. State, No. 3D03-1557, 871 So.2d 888 (Fla. 3d DCA 2004), we concur with the trial court that the defendant is not entitled to postconviction relief.
Affirmed.